  

AMENDMENT TO

SHARE PURCHASE AGREEMENT

 

AMENDMENT TO SHARE PURCHASE AGREEMENT

 

This Amendment to Share Purchase Agreement (this “Amendment”) is dated February
13, 2014, intended to be effective as of January 31, 2014, and amends the Share
Purchase Agreement (the “Share Purchase Agreement”), dated as of November 22,
2013, between SurePure, Inc., a Nevada Company (the “Company”), and Regency
Capital Corporation, a corporation formed under the laws of the Turks and Caicos
Islands (the “Purchaser”). Capitalized terms used in this Agreement without
definition shall have the respective meanings given them in the Share Purchase
Agreement.

 

WHEREAS, the Company and the Purchaser have entered into the Share Purchase
Agreement, under which the Purchaser agreed to purchase up to 600,000 Shares on
the terms and conditions set forth therein, of which 430,000 Shares were subject
to an option right of the part of the Purchaser;

 

WHEREAS, the Purchaser has fully exercised its option to purchase such 430,000
Shares and has requested the right to purchase up to an additional 500,000
Shares as if such Shares were Additional Shares;

 

WHEREAS, the Company is willing to grant the Purchaser the right to purchase up
to such 500,000 Additional Shares on the condition that the purchase of such
Additional Shares be completed prior to March 31, 2014; and

 

WHEREAS, the Board of Directors of the Company has determined that it would be
in the best interests of the Company and its shareholders for the Company to
grant the requested right to purchase up to 500,000 Additional Shares to the
Purchaser.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1.            Article II of the Share Purchase Agreement is hereby amended by
adding a new Section 2.3 to read as follows and by renumbering the former
Section 2.3 as Section 2.4, the former Section 2.4 as Section 2.5 and the former
Section 2.5 as Section 2.6:

 

“2.3 Second Option to Purchase Additional Shares. At the option of the Purchaser
to be exercised not later than March 31, 2014, the Company will sell to the
Purchaser, and the Purchaser will purchase from the Company, up to 500,000
Shares (the “Second Installment Additional Shares”) in addition to the Committed
Shares on not less than five (5) Business Days’ notice to the Company. Within
two (2) Business Days after its receipt of a notice from the Purchaser stating
that it will exercise its right to purchase all or part of the Second
Installment Additional Shares under this Section, the Company will notify the
Purchaser of the applicable Purchase Price for the number of Second Installment
Additional Shares

 



 

 

 

being purchased, which Purchase Price shall, in the absence of manifest error,
be binding on the Purchaser. Upon satisfaction of the covenants and conditions
set forth in Section 2.5, each Additional Share Closing shall occur at the
Company’s office at 405 Lexington Avenue, 25th Floor, New York, NY 10104 or such
other location as the parties shall mutually agree. At each Additional Share
Closing, (a) the Purchaser shall deliver to the Company the applicable Purchase
Price times the number of Additional Shares being purchased in United States
dollars and in immediately available funds wired in accordance with wire
transfer instructions that the Company shall have most recently provided to the
Purchaser, and (b) within ten (10) Business Days following receipt of the
Purchase Price therefor, the Company shall send the Additional Shares purchased
on the date of the Additional Share Closing to the Purchaser at its address set
forth on the execution page to this Agreement.”

 

2.             The definition of “Additional Share Closing” in Section 1.1 is
amended in full to read as follows:

 

 

 

“Additional Share Closing” means each closing of a purchase and sale of any
Additional Shares or any of the Second Installment Additional Shares, as the
case may be.”

 

 

3.             Section 2.4 (as renumbered) is hereby amended in full to read as
follows:

 

 

“2.4 Purchase Price. The purchase price (the “Purchase Price”) for the Shares
shall be as follows:

 

(a)  for the Committed Shares, $1.00 per share; and

 

(b)  for the Additional Shares and the Second Installment Additional Shares, the
greater of (i) $1.00 per share and (ii) 92% of VWAP for the twenty (20) Trading
Days ending on the third (3rd) Trading Day prior to the date of the Additional
Share Closing.”

 

 

4.             The Share Purchase Agreement shall remain unmodified and
unamended in all other respects.

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Share
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 



 

  SUREPURE, INC.       By:  /s/ Stephen M. Robinson     Name: Stephen M.
Robinson
Title:   Chief Financial Officer         REGENCY CAPITAL CORPORATION       By: 
/s/ Richard Wilson     Name: Richard Wilson     Title: Director

 

 



 

